PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/846,000
Filing Date: 18 Dec 2017
Appellant(s): Vaishnav et al.



__________________
Bryant T. Hart
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/29/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/02/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-6, 9, 10, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuki US 2016/0244028 in view of Zhao et al. 20170036647.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuki 

(2) Response to Argument
Argument: 1A   Appellant contends on pages 11-14 of the appeal brief that the rejection of claim 1 should be reversed because the cited references do not teach or suggest “the nozzle having a direction of discharge forming an acute angle from a radial direction toward the axis, wherein the acute angle is in a plane orthogonal to the axis.” 
	Response: 1A   In response to appellant’s argument regarding claim 1, the examiner respectfully disagrees. The prior art “ZHAO teaches that the spray nozzle head 120 located on the housing cover 106 is preferably spaced laterally far enough away from the nearest lens cover 102 and is low enough (see FIG. 5) to be entirely out of the fields of view ("FOV") of both of the image sensors, indicated by FOV lines 140 and 142 at lens covers 102 and 104, respectively, and is configured and aimed to spray cleaning fluid 122 onto both of the external objective lens cover surfaces.  As illustrated, the spray 122 is directed at a low, narrow, glancing angle which is preferably nearly parallel to the external surface of the nearest relatively low and flat laterally 
The appellant argues that there is no teaching of the acute angle as claimed. Appellant has provided that under a plain and ordinary meaning in light of the specification, the broadest reasonable interpretation of a direction of discharge i.e. acute angle (which the appellant has recognized as being between 0 and 90 degrees).  Appellant provides a definition from Wikipedia to explain the meaning of “acute angle” is an angle whose measure is between 0 and 90 degrees. 
The examiner notes that the claims are to be given their broadest reasonable interpretation and based on MPEP 2111.01, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. In this case, ZHAO figure 5 clearly depicts a nozzle outlet orifice (174), in which the angle of spray is between the range of 0 and 90 degrees, which clearly indicates that the nozzle has a direction of discharge forming an acute angle. 
The appellant further argue that the orientation of the discharge nozzle,“in a plane orthogonal to the axis,” is not taught by ZHAO.  Respectfully, the examiner disagrees.  ZHAO teaches “The multiple lenses 102 and 104 and the nozzle assembly 110 are laterally offset from each other along the width of the substantially planar distal surface of cover or bezel 106 and are preferably aligned along a transverse axis 112 (see FIG. 3)” (Para. 0074). In other words and as depicted in Fig. 3, ZAHO depicts the fluid spray (112) of the nozzle along axis 112 is at an angle that is an acute angle in a plane that is orthogonal to the axis.   

Argument: 2A   Appellant contends on pages 15-17 of the appeal brief that the rejection of claim 1 should be reversed because the cited references do not teach or suggest “the means for rotating the annular member about the axis are the means for washing the sensor window”
Examiner’s Response 2A: Appellant has argued and made reference to the final office action and the advisory action regarding the obviousness over Wakatsuki in view of Zhao.  Wakatsuki depicts from figure 2 and 4 the cleaning fluid circulation device 28 which enables cleaning fluid that has passed across the outer peripheral face of the device body 24 and accumulated in the receiving dish 44 to be pumped up to the nozzles 38 by the pump 40, and applied to the device body 24 again through the nozzle holes 38A of the nozzles 38.  Namely, since the cleaning fluid can be circulated, the amount of cleaning fluid consumed can be reduced.  When this is performed, cleaning fluid that has accumulated in the receiving dish 44 passes through the filter 42 and foreign objects are removed, thereby enabling these foreign objects to be suppressed from adhering to the outer peripheral face of the device body 24 again.
Wakatsuki discloses the annual member 28 to include items 44 and members 42, 40 and 38 and 26 as the means for rotation that works to effect the spraying of cleaning fluid to wash the sensor window. Wakatsuki continues to teach a rotary shaft that is provided so as to be capable of rotating with respect to the device body, its configuration is thereby such that the rotary shaft 32 is rotated about the axis of the device body 24 by driving the motor 34.  As disclosed, the means for rotating the annular member about the axis includes member cleaning fluid circulation device 28 to include receiving dish 44 and members filter 42, pump 40 and nozzles 38 and wiping mechanism 26. Therefore the means for rotating the annular member about the axis are the means for washing the sensor window as one ordinary skill in the art would contemplate in a claim that has a means plus function. 
Argument 3A: Appellant contents that claim 21 is not obvious over Wakatsuki in view of Zhao, since the prior art does not teach the annular member is drivable only by fluid exiting the nozzle.
Examiner Response 3A: Regarding appellants arguments in claim 21, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. Appellant argues that Wakatsuki or Zhao do not teach the annular member is drivable only by fluid exiting the nozzles. Examiner respectfully disagrees for the following reasons. Appellant arguments amount to a general allegation that the claim defines a patentable invention, however appellant has not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of art. In this instant, Wakatsuki discloses an annular member (28) that receives fluid from nozzle (38A) as shown in figure 4 and described in paragraph [0035]. The examiner has responded that based on the broadest reasonable interpretation given to the claim, the fact that fluid is exiting the nozzle (38) to thereby be pump back through path (48) is causing the annular member to be drivable. There is not motivation to drive the annular member if there is no fluid. Moreover, the claim does not preclude the assistant of a motor member to be used to rotate around the axis, which examiner has explain in Wakatsuki in the response (2A) above. Moreover, MPEP 2111.03 discloses that the transitional term “comprising” is inclusive and open-ended and does not exclude additional, unrecited elements or method steps to be recited.                                                                                                                                                                 


Respectfully submitted
/Devon Joseph/
Examiner, Art Unit 2846

Conferees:
/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846                       

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                         


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.